Otis, Justice
(dissenting).
I dissent. Mr. Besch was not an employee of any of the parties to this litigation when he was injured. It is only because they have stipulated that he is entitled to compensation under Minn. St. 176.011, subd. 9, that the matter is before us. That statute provides in part as follows:
*536“Voluntary uncompensated workers engaged in peace time in the civil defense program when ordered to training or other duty by the state or any political subdivision thereof, shall be employees.” (Italics supplied.)
When struck by an automobile at University Avenue and Robert Street, Mr. Besch was not acting under any civil defense orders, but was purely and simply a volunteer performing the functions of a traffic policeman for the city of St. Paul. The obvious reason his assistance was requested was that he had a uniform, had some previous experience, and was conveniently available through his civil defense connections.
There is no claim that Mr. Besch was performing any “duty” other than directing traffic which was unrelated to civil defense. That it is the city’s responsibility to handle traffic within the municipality can hardly be questioned. Lt. Theodore Donald Wallace of the St. Paul Police Department testified upon cross-examination under the statute that under usual and ordinary circumstances this is the duty of the St. Paul police within the entire city. He conceded that if it were not for civil defense personnel, the city would either have to put on additional officers or find help from other sources in handling parades such as that of the 40 and 8. Mr. Kermit Hedman, who was in charge of the activities, testified that he was not acting as sheriff of Ramsey County when directing parades, and said that although his office had the power to control highways within the city limits it was not exercised except in extreme situations, since this was the responsibility of the St. Paul city police.
At the time of the accident Mr. Besch was not performing any service for the village of Arden Hills, and it had no authority, direction, or control over him. This was not a part of any civil defense program. While the bulletin which went out to local civil defense officials refers to “Police Duty For Parades,” it is couched in terms of a request and not an order and makes no mention of training. Mr. Fish, who accompanied Mr. Besch, testified that they reported on a voluntary basis, were under no obligation to attend the parade, had no supervision from any unit leaders, and training was not discussed. *537Even the director of the Ramsey County Civil Defense conceded that the assignment was voluntary, although he felt it had some value as training. Mr. Besch himself stated that he was under no orders from anyone connected with the Arden Hills Civil Defense program while directing traffic and that he had previously completed all of his formal training in traffic control as a part of his civil defense indoctrination course.
The director of the Arden Hills Civil Defense group expressly denied that the purpose of calling for volunteers was to furnish training in traffic control for those who needed it. It is clear that in any view of the matter at most Mr. Besch could be expected only to experience practice in traffic control. “Training” requires an element of teaching or instruction which was completely absent according to all the testimony.
To hold that Mr. Besch was an employee of the village of Arden Hills under orders to receive training as a part of a civil defense program may be what the Industrial Commission calls a “pragmatic solution,” but it finds no support in the record. The evidence completely negates the assumption that § 176.011 is applicable. We are not obliged to permit litigants by stipulation to torture the law and the facts in justification of an award which is not authorized by the statute simply because the objective is a worthy one.
Mr. Besch has been seriously hurt while performing a valuable and laudable service for the city of St. Paul. It is to be hoped that some lawful way may be found to compensate him for his injuries. But to condone an application of the statute which is manifestly contrary to its purpose, merely because the parties recognize a moral obligation to compensate respondent out of public funds, is to accept a responsibility we are not required to assume.
I would dismiss the proceedings.